     BENJAMIN M. ABRAMS, pro se
 1   No. 12, Jl. Gunung Payung, Desa Kutuh
     Ungasan, BALI 80361, Indonesia
 2
     Tel. +62-811/399-4499
 3   Email: babrams@balisafeharbor.com

 4                          IN THE DISTRICT COURT OF GUAM

 5    JOEL JOSEPH, D.V.M.,                          )
                                                    )        CIVIL ACTION NO. 14-00005
 6                              Plaintiff,          )
                                                    )
 7                                                  )             DEFENDANT
                    vs.                             )         BENJAMIN M. ABRAMS’
 8                                                  )       CONCURRENCE WITH AND
 9    BENJAMIN ABRAMS; JAMES                        )          ADOPTION OF DPHSS
      GILLIAN; ROSANNA RABAGO; M.                   )       DEFENDANTS’ OPPOSITION
10    THOMAS NADEAU; and DOE                        )        TO PLAINTIFF’S MOTION
      DEFENDANTS I-L,                               )         FOR LEAVE TO AMEND
11                                                  )             COMPLAINT
                                Defendants.         )
12                                                  )

13
            Defendant Benjamin M. Abrams concurs in and adopts the reasoning and arguments
14

15   contained in DPHSS DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR

16   LEAVE TO AMEND COMPLAINT (ECF 108) filed November 16, 2018, and objects to

17   plaintiff’s proposed Second Amended Complaint for the reasons stated therein.

18          Dated, 16 November 2018

19
                                             /s/ Benjamin M. Abrams
20                                           BENJAMIN M. ABRAMS, Pro Se
21

22

23

24

25

     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




                Case 1:14-cv-00005 Document 109 Filed 11/16/18 Page 1 of 1
